—Judgment, Supreme Court, New York County (Carol Huff, J.), entered September 26, 2000, which, in a proceeding pursuant to CPLR article 75, granted petitioners’ motion to confirm the arbitrator’s award and denied respondents’ cross motion to vacate and/or modify the award, unanimously affirmed, with costs.
The subject arbitrator’s award constitutes a final and definite determination of the dispute submitted for resolution and, as such, will not be disturbed for the arbitrator’s failure to explain its basis (see, Matter of Cinebox Gen. Adv. [Societa Internazionale Fonovisione], 29 AD2d 534, affd 22 NY2d 705). Although respondents purport to argue that the award is affected by miscalculation, their challenge to the award actually focuses on the arbitrator’s legal and factual conclusions rather than his arithmetic, and thus does not present a proper ground for modification (see, CPLR 7511; Matter of American Ins. Co. [Messinger], 43 NY2d 184, 191).
We have considered respondents’ remaining contentions and find them unavailing. Concur — Rosenberger, J. P., Andrias, Lerner, Saxe and Friedman, JJ.